Title: To George Washington from a Continental Congress Camp Committee, 10 December 1777
From: Continental Congress Camp Committee
To: Washington, George



Sir
White Marsh [Pa.] Decr 10th 1777

In Consequence of the conferences we have had with your Excellency, and knowing yours and your General Officers opinions on the Subject of our Mission, we have come to the resolution’s contained in the enclosed paper, finding them as far as we can judge most consistent with the Public good.
Among the many reasons offered against a Winters Campaigne we were sorry to observe one of the most prevalent was a general discontent in the army and especially among the Officers. These discontents are ascribed to various causes and we doubt not many of them are well founded and deserve particular attention, and in the course of the present Winter, will be taken into consideration by Congress, and we hope effectually remedied.
That a reform may take place in the army, and proper discipline be introduced, we wish to see the Military placed on such a footing as may make a Commission a desirable object to the Officer, and his Rank preserved from degradation & contempt, for these purposes we intend to recommend to Congress.
That an half pay establishment be formed and adopted in the American Service.
That a pensionary establishment take place in favour of Officers Widows.
That a New regulation of Rank confining it as far as possible to the line of the army be adopted.
That an equitable mode of paying for back rations be ordered.
Should these several regulations be approved and established by Congress (and we have reason to suppose they will) We trust the prevailing discontents will subside and a Spirit of emulation take place among the Gentlemen of the army to promote the public service and introduce that order and discipline amongst the Troops so essential to the Military character.
As a further inducement the Committee have it also in Contemplation to propose in Congress that the Officers be permitted to dispose

of their Commissions under such regulations as may render the measure eligible. We are Your Excellencys Most Obedt hble servants

Robt Morris
Elbridge Gerry
Jos: Jones

